Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 was filed after the mailing date of the Notice of Allowance on 01/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/04/2022 was filed after the mailing date of the Notice of Allowance on 01/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 9-18 and 21-30 are allowed. 
The following is an examiner’s statement of reasons for allowance: the closest prior art Topoulos (US 20100160008 A1) discloses an antenna for mobile phone with a housing made of PA66 with the claimed additives and glass fibers. Topoulos also discloses that additional comonomers may be added including 2-methyl-pentamethylenediamine (MPMD) and isophthalic acid [0022-0023]. Topoulos does not disclose PA66:DI specifically (even though a number of copolymers are explicitly disclosed [0058]) let alone the range of PA66:DI ratio in the independent claims 17 and 18. Similar copolymers to the claims are disclosed in the prior art, Rao (US 20120301659 A1) discloses a DI content just outside the claimed range [0026] that is used in a carpet fiber article [0002] and Langrick et al (US 20080090945 A1) discloses overlapping ranges of the claimed D and I monomers in a PA66 copolymer, but amongst several other monomers [0025] and so not with sufficient specificity to make obvious the claimed PA66DI resin. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766